Citation Nr: 1757702	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  16-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1945 to September 1945.  He died in January 2015 and the Appellant is the Veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Appellant's entitlement to service connection for the cause of the Veteran's death claim.  

In September 2017, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in January 2015.  The underlying cause of death listed on his death certificate was COPD/respiratory failure, adrenal insufficiency, recurrent aspiration, and pleural effusions, with contributing causes of hypothyroidism, Crohn's disease, and recurrent C-differential colitis.  

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss at 50 percent and tinnitus at 10 percent.  

3.  A disease from service did not cause or substantially and materially contribute to the cause of the Veteran's death.

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C. §§ 1110, 1310 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  The Appellant has not alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

In a Dependency and Indemnity Compensation (DIC) case, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  All identified or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  VA also obtained a medical opinion rendered on September 2017.  See September 2017 VA medical opinion.  The Board has carefully reviewed the opinion of record and finds that the opinion, along with the other evidence of record, is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted in the Introduction, the Board last remanded the claims in September 2017.  In pertinent part, the Board instructed the RO to (1) opine as to whether the Veteran's service-connected disabilities were the principal or contributory cause of the Veteran's death; and (2) readjudicate the claim.  The September 2017 opinion is adequate because the medical professional reviewed the claims file and provided a sufficient supporting rationale for the opinion.  The RO readjudicated the claim in an October 2017 supplemental statement of the case (SSOC).  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).


II.  Merits of the Cause of Death Claim 

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 C.F.R. § 3.5.  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the Veteran's death.  38 C.F.R. § 3.312.

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, and after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a). 
A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

At the time of his death, the Veteran was service-connected for bilateral hearing loss at 50 percent disabling and tinnitus at 10 percent disabling.  He received individual unemployability (TDIU) from January 11, 2008.

The Veteran's death certificate indicates that his immediate cause of death was chronic obstructive pulmonary disease (COPD), respiratory failure, adrenal insufficiency, recurrent aspiration, and pleural effusions.  It also listed hypothyroidism, Crohn's disease, and recurrent C-differential colitis as the contributory causes of death.  No autopsy was performed and tobacco use was also found to contribute to his death.

The Appellant does not contend and the evidence does not show that the Veteran's COPD, respiratory failure, adrenal insufficiency, recurrent aspiration, pleural effusions, hypothyroidism, Crohn's disease, and recurrent C-differential colitis began in or were attributable to service.  Rather, she avers that the Veteran did not receive adequate treatment for these diseases at a nursing home he attended before he died.  

At her June 2017 Board hearing, the Appellant asserted that the Veteran took medication for his COPD.  However, while being treated at a nursing home, the Veteran was not given his medication because he could not hear or communicate with staff members.  The Appellant averred that the staff members did not know the Veteran had a hearing problem; because the Veteran could not hear the staff members when they asked if he needed his COPD medication, the Veteran could not answer them affirmatively.  As a result, when the Appellant discharged the Veteran from the nursing home shortly before he died, the Veteran weighed 66 pounds.  See June 2017 Board hearing transcript.  

Upon VA medical review, an examiner reiterated that the Veteran died of the conditions listed on his death certificate.  See September 2017 VA medical opinion.  Specifically, he mentioned that the Veteran's hearing aids were working a few days before his death.  Id.  Further, the medical record shows that the Veteran's hearing aids were working in June 2014 and January 2015.  See June 2014 and January 2015 VA treatment record.  As a result, the VA examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.   

The Appellant is competent to testify as to facts she personally observed or described; this includes recalling what she personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, she is not competent to offer opinions on complex medical matters.  Whether the Veteran's hearing loss/tinnitus was either the principal or a contributory cause of death cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's cause of death is not within the realm of knowledge of a non-expert, and concludes that her nexus opinion in this regard is not competent evidence and therefore not probative of whether the Veteran's hearing loss/tinnitus was either the principal or a contributory cause of death.  Accordingly, the Board affords more probative weight to the opinion of the September 2017 VA reviewer.  Thus, the Board denies the Appellant's claim for entitlement to service connection for cause of death because the preponderance of the evidence weighs against the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


